Citation Nr: 0422249	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  02-20 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus to 
include as due to exposure to Agent Orange.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1971 to July 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

On his November 2002 substantive appeal, the veteran 
requested a Travel Board hearing before a Veterans Law Judge.  
However, in a January 2003 statement the veteran withdrew his 
request for such a hearing.  Accordingly, the veteran has no 
outstanding hearing requests.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  

In this regard, VA will inform the claimant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

The veteran seeks entitlement to service connection for 
diabetes mellitus.  The veteran submitted a letter in July 
2002 indicating that he is being treated for his diabetes by 
a new physician.  He supplied the name and address of his new 
private physician.  Enclosed with the letter was an 
authorization for release of medical records for that 
physician.  It does not appear that a request for medical 
records has been sent to the veteran's new private physician.  
VA's duty to assist requires that an attempt be made to 
obtain these private medical records related to the veteran's 
treatment for diabetes mellitus.

The Board further notes that in a July 2004 informal hearing 
presentation, the veteran's representative asserted that the 
July 2001 and July 2002 VCAA notice letters sent to the 
veteran had been inadequate.  The representative specifically 
requested that the veteran's claim be remanded in order that 
the veteran could be again informed of his burden of 
substantiating his claim and the limits of VA's duty to 
assist.  

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent.  This must include 
informing the appellant of the 
information and evidence necessary to 
substantiate his claim for service 
connection for diabetes mellitus, notice 
of which specific evidence, if any, the 
claimant is expected to obtain and 
submit, and which evidence will be 
retrieved by VA, and notice that he 
should provide any evidence in his 
possession that pertains to the claim.  
The veteran should be advised that the 
VCAA duty to assist requires that the VA 
make reasonable efforts to assist the 
claimant in obtaining evidence necessary 
to substantiate a claim, and that VA's 
duty to assist is not a one-way street, 
as noted in Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996), Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991), and Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).

2.  The RO should contact the veteran to 
obtain any necessary updated 
authorization and then attempt to obtain 
copies of pertinent treatment records 
from Dr. Sinha of Ohio Medical 
Associates, 24 E. Whitney Avenue, Shelby, 
Ohio  44875.

3.  When the above actions have been 
accomplished, the RO should readjudicate 
the veteran's claim considering all the 
evidence of record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he should be 
furnished a supplemental statement of the 
case and be given an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




